                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
     v.                                            )        ORDER
                                                   )
 GLOBECORE GMBH,                                   )
 GC EQUIPMENT, LLC,                                )
                                                   )
                 Defendants.                       )
                                                   )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

Counsel notified the Court on April 6, 2021 that the parties reached a settlement. The Court

commends counsel and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before May

7, 2021.

          SO ORDERED.


                                             Signed: April 7, 2021




           Case 3:17-cv-00429-DCK Document 94 Filed 04/07/21 Page 1 of 1
